Citation Nr: 1145530	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  08-06 694A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The Veteran served on active duty from September 1974 to September 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The Veteran has since relocated to the jurisdiction of the Nashville, Tennessee, RO.  

The RO had characterized the issue as service connection for schizophrenia.  The Veteran has made references to having PTSD, and in a July 2006 VA treatment record, the examiner stated that concomitant PTSD could not be ruled out.  While the Veteran has not been diagnosed by a medical professional with PTSD, his statements as to his symptoms raise the issue of entitlement to service connection for PTSD.  Thus, the Board has recharacterized the issue as one for service connection for an acquired psychiatric disorder, to include schizophrenia and PTSD, in compliance with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

In the Veteran's VA Form 9, Appeal to the Board, received in March 2008, he requested to have a video conference hearing before the Board.  A video conference hearing was scheduled to be held in December 2008.  On the day before the hearing, the Veteran requested that his hearing be canceled.  See December 2008 statement.  Thus, there is no hearing request pending at this time.  

Along with the Veteran's request to cancel the Board video conference hearing, he submitted additional evidence along with a waiver of initial consideration of the evidence.  See VA Form 21-4138, Statement in Support of Claim.  Thus, the Board may consider this evidence in the first instance.  See 38 C.F.R. § 20.1304(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Board finds that additional development is warranted before it can decide the issue on appeal, which reasons are listed below.

First, the record is replete with evidence that the Veteran is in receipt of Social Security benefits, and the Veteran has indicated he is in receipt of such benefits due to his psychiatric disorder.  An attempt to obtain the Social Security Administration records has not been made, and VA is required to attempt to obtain these relevant records.  See Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir.2010); Clarkson v. Brown, 4 Vet. App. 565, 567-68 (1993).

Second, a VA treatment record shows the Veteran reported being treated by a psychiatrist at the University of Alabama in Birmingham for 15 years.  See March 19, 2005, VA treatment record.  Such medical records are relevant to the issue on appeal, and an attempt to obtain them must be made.  The Veteran will be requested to provide VA with permission to obtain these records in compliance with 38 C.F.R. § 3.159(c)(1)(i) & (ii) (2011).

Third, VA provided the Veteran with a VA examination in July 2006, which examination was inadequate.  Specifically, the examiner was not provided with the Veteran's claims file and did not provide a medical opinion.  Part of the duty to assist includes a duty to ensure that a VA medical examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes the effort to provide an examination when developing a service-connection claim, ... he must provide an adequate one.").  Thus, another examination will be requested.

On this note, the Board is aware that the Veteran submitted a statement in December 2008 indicating an unwillingness to undergo another VA examination.  See statement ("[H]e didn't think he could go through another [examination].").  Regardless, the Board will request another examination, to include having an examiner provide a medical opinion without examining the Veteran (should the Veteran fail to appear for the examination), to meet VA's duty to assist.

The Veteran has made implications that he has PTSD from service.  See July 12, 2006, VA treatment record signed by a licensed practical nurse (showing a positive "PTSD screen" and a notation by the examiner that the stressor was "Military"); see also July 12, 2006 VA treatment record signed by a psychiatry/neurology resident (showing the Veteran reported nightmares, dreams, flashbacks, and night sweats and a notation by the examiner that "concomitant [PTSD] cannot be ruled out at this time.") .  Thus, the RO/AMC should solicit from the Veteran a description of his in-service stressor(s) before requesting the VA examination, in case further development needs to be conducted with a claim involving PTSD before the examination is requested.  

In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should obtain VA medical records pertaining to the veteran that are dated from July 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request he provide permission to obtain the medical records from Dr. Charles Ford, whom he saw at the University of Alabama at Birmingham for 15 years in compliance with 38 C.F.R. § 3.159(c)(1)(i) & (ii).  The Veteran should provide the approximate dates of treatment.  Once the Veteran provides VA with permission, the RO/AMC should attempt to obtain copies of these medical records.  If the Veteran has any of these records in his possession, he may submit them directly to VA.

Additionally, the RO/AMC should ask the Veteran to provide detailed information regarding an in-service stressor(s) in connection with his complaints of PTSD symptoms and conduct any additional development, if warranted.

2.  Obtain relevant VA medical records pertaining to the Veteran that date from July 2006.

3.  The AMC/RO should request all documents pertaining to an award of benefits from the Social Security Administration (SSA), including (i) a copy of the decision awarding benefits, (ii) a copy of the application the Veteran completed, and (iii) copies of the medical records upon which the SSA based its decision.  If the request for records is not successful, the RO/AMC should inform the appellant pursuant to 38 C.F.R. § 3.159(e) (2011).

4.  Once the above actions are completed to the extent possible, schedule the Veteran for VA psychiatric examination to determine the current nature and likely etiology of any diagnosed psychiatric disorder(s).  The entire claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner in this regard should elicit from the Veteran and record a full clinical history referable to the claimed psychiatric disorder.  If the Veteran refuses to be examined, the RO/AMC should refer the Veteran's claims file to a medical professional for review of the claims file.  The examiner is informed of the following facts:

* The Veteran served on active duty from September 1974 to September 1977.  

* The service treatment records are in a white envelope in the claims file and have been placed in chronological order.  The documents discussed below have a yellow tab on them.

* On November 19, 1975, the Veteran requested a mental hygiene appointment for anxiety.  He reported he had been "set back" four weeks to re-begin warrant officer candidate training for poor military development.  The examiner wrote the Veteran had been demerited for hygiene, etc.  The Veteran now worried and overreacted to discipline.

* The referral noted the Veteran had created an acute situational anxiety.  The behavioral science specialist wrote the Veteran had eliminated himself from the warrant officer candidate training.  The examiner noted that since making the decision to eliminate himself, "he has felt greatly relieved and doesn't feel a need for regular appointments at this time."  The examiner stated that the Veteran was oriented times three with no suicidal or psychotic thinking at that time.

* An August 1977 Report of Medical Examination (at service separation) shows that psychiatric evaluation was normal.  See Item # 42.

* An August 1977 Report of Medical History completed by the Veteran at service separation shows he denied having frequent trouble sleeping, depression or excessive worry, or nervous trouble of any sort.  See Item # 11.  

* The records described below are tabbed on the left in yellow with the applicable month and year of the record. 

* A March 2005 VA treatment record shows the Veteran reported he lost his job in 1985 due to mental illness.  He stated he was a professor in business school and a "CPA."  The examiner diagnosed schizophrenia.

* An April 2005 VA treatment record shows the Veteran reported he had been diagnosed with schizophrenia about 30 years ago.  The impression was schizophrenia.

* A July 2006 VA treatment record shows the Veteran reported he was diagnosed with schizophrenia since 1986.  He also reported he was a "well[-]functioning individual up until 1986[,] when he had deterioration in personal and social functioning."  Prior to that, he had completed an MBA and PhD and was a CPA before teaching at a business school.  The examiner diagnosed schizophrenia, paranoid type, and noted that a concomitant post-traumatic stress disorder could not be ruled out.

* A July 2006 VA examination report shows the Veteran reported he was ordered to see a psychiatrist during service and was diagnosed with a psychiatric disorder at that time.  The examiner noted there were no records to review and entered a provisional diagnosis of paranoid schizophrenia.

* The Veteran has submitted articles entitled, "Schizophrenia and Related Disorders," "Etiology of Schizophrenia," Schizophrenia," and "Pathogenesis of Schizophrenia; a Psychopathological Perspective."  He has also submitted a list of references, which he states supports that his schizophrenia had an early onset.  These documents are tabbed in white on the right side and are labeled by "Exhibits A, C, D & E."

* The examiner is informed that VA is attempting to obtain additional medical records pertaining to treatment for the Veteran's psychiatric disorder.  For example, when the Veteran was seen by VA in March 2005, he reported he had seen Dr. Charles Ford, a psychiatrist at the University of Alabama in Birmingham, for 15 years and had taken several antipsychotics during that time.  Additionally, the Veteran claims he is in receipt of disability benefits for a psychiatric disorder from the Social Security Administration, and the Board has requested that VA obtain the medical records upon which the award of benefits was based.  These records are relevant to the issue on appeal, so the examiner is asked to check and see if these records have been added to the claims file.  

Following examination of the Veteran and/or review of the claims file, the examiner should enter the appropriate psychiatric diagnosis or diagnoses and opine as to whether it is at least as likely as not (50 percent probability or higher) the Veteran has a current acquired psychiatric disorder that began during service, or is a result of any event or incident in service, to include a stressor, if applicable.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements, regarding the incurrence of his acquired psychiatric disorder, as well as reports of continuity of symptomatology since discharge from service.  All findings must be reported in detail with a complete rationale provided for all opinions, which rationale is based upon medical principles and evidence in the claims file, and all indicated testing must be accomplished.  

5.  After the requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand.  The examination report should be returned to the examiner if deficient in any manner.

6.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

